Case 7:18-cv-02495-CS Document15 Filed 01/15/19 Page 1of1

WM 17-463 TO
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ROMANY GHALI, * Docket No.: 18CV2495
Plaintiff,
-against- NOTICE OF MOTION
WAL-MART STORES EAST, LP,
Defendants.
x

 

COUNSELLORS:

PLEASE TAKE NOTICE, that upon the annexed Affidavit of PATRICIA A.
O’CONNOR, the annexed Statement of Material Facts on Motion, the annexed Memorandum of
Law, and upon all pleadings and proceedings heretofore had herein, the undersigned will move this
Court before the Honorable Judge Cathy Seibel as soon as counsel can be heard for an Order of
summary judgment dismissing plaintiffs complaint against defendant, WAL-MART STORES
EAST, LP, and for such other and further relief as to this Court may be just, proper and equitable.

Dated: Northport, New York
January 15, 2019
Yours, etc.

BRODY, O’CONNOR & O’CONNOR, ESQS.
Attorneys for Defendant

By: ww), é

PATRICIA A. O’CONNOR (POS5645)
7 Bayview Avenue

Northport, New York 11768

(631) 261-7778

File No.: WM 16-148 PO

TO: SOBO & SOBO, LLP
Attorneys for Plaintiff
One Dolson Avenue
Middletown, New York 10940
(845) 343-0466

 
